DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 10-13, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9-11, 16-17, 19, and 20 of U.S. Patent No. 11,127,284. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is narrower and thus meets all the limitations of instant claims 1 and 2. Similarly, patent claim 8 meets instant claim 8, patent claims 9-11 meet instant claims 10-12 respectively, patent claim 19 meets instant claim 13, patent claims 16-17 meets instant claims 17-18 respectively, and patent claim 20 meets instant claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-11, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allemann et al. (US 2017/0046935).
 As per claim 8, Allemann teaches a method for operating a self-calibrating fire sensing device (Allemann, figs. 4 and 7 and [0007], [0008], [0029], and [0038]: The fire sensing device automatically determines an aging LED and alters electrical control, or self-calibrates, to compensate for the reduction in emitted luminous flux), comprising: detecting, via a first photodiode, a light-emitting diode (LED) emission level of a light emitted by a transmitter LED (Allemann, figs. 4 and 7 and [0007], [0008], [0029], and [0038]: A receiver photodiode is used to detect the emitted luminous flux of a transmitter LED); detecting, via a second photodiode, a scatter level of the light (Allemann, fig. 7 and [0008], [0021], and [0050]: Another photo-diode is used to detect scatter level of light from the transmitter LED); and triggering a fault responsive to the detected LED emission level of the light or the detected scatter level of the light (Allemann, [0034]: A warning is issued when the detected emitted luminous flux is too low).  
As per claim 10 (dependent on claim 8), Allemann further teaches:
wherein the method includes: comparing the detected LED emission level of the light to a threshold LED emission level; and triggering the fault responsive to the detected LED emission level of the light being below the threshold LED emission level (Allemann, [0034]: The detected emitted luminous flux is compared to a prescribed value and the warning is issued when the emission level is too low).  
As per claim 11 (dependent on claim 8), Allemann further teaches:
wherein the method includes: comparing the detected LED emission level of the light to a previously detected LED emission level; and triggering the fault responsive to the detected LED emission level of the light being less than the previously detected LED emission level (Allemann, [0034]: The detected emitted luminous flux is compared to a prescribed value and the warning is issued when the emission level is too low; the starting emitted luminous flux value for comparison is a previously detect emission level from testing and the warning is issued for a detected emission level less than the initial level).  
As per claim 13, Allemann teaches a fire alarm system, comprising: a self-calibrating fire sensing device (Allemann, figs. 4 and 7 and [0007], [0008], [0029], and [0038]: The fire alarm system includes a fire sensing device and automatically determines an aging LED and alters electrical control, or self-calibrates, to compensate for the reduction in emitted luminous flux), comprising: a transmitter light-emitting diode (LED) configured to emit a light; a first photodiode configured to: detect an LED emission level of the light (Allemann, figs. 4 and 7 and [0007], [0008], [0029], and [0038]: A receiver photodiode is used to detect the emitted luminous flux of a transmitter LED); and transmit the detected LED emission level (Alleman, fig. 2 and [0031], [0034], and [0059]: The detected light levels are received by the controller of the system for analysis, thus the detected light level is transmitted to the controller); and a second photodiode configured to: detect a scatter level of the light (Allemann, fig. 7 and [0008], [0021], and [0050]: Another photo-diode is used to detect scatter level of light from the transmitter LED); and transmit the detected scatter level (Allemann, [0017], [0021], [0050], and [0055]: The control unit receives the detected scatter light level for analysis, thus the detected light level is transmitted to the control unit); and a monitoring device configured to: receive the detected LED emission level and the detected scatter level of the light (Allemann, fig. 2 and [0034], and [0055]: The microcontroller or control unit receives the detected emission light and scatter light levels for analysis); and compare the detected LED emission level to an LED emission level specification range (Allemann, [0034]: The detected emitted luminous flux level is compared to a range for analysis).  
As per claim 17 (dependent on claim 13), Allemann further teaches:
wherein the monitoring device is configured to transmit a command to the self-calibrating fire sensing device (Allemann, figs. 4 and 7 and [0007], [0008], [0029], and [0038]: The control unit controls, or transmits commands, to control altering, or self-calibration, of the fire sensing).  
As per claim 19 (dependent on claim 13), Allemann further teaches:
wherein the monitoring device is configured to compare the detected scatter level to a scatter specification range (Allemann, [0017], [0021], [0050], and [0055]: The scatter light level is compared to a minimum level, thus to a range beginning at the minimum level).  
As per claim 20 (dependent on claim 13), Allemann further teaches:
wherein the monitoring device is configured to transmit an error notification responsive to the detected LED emission level of the light being outside of the LED emission level specification range (Allemann, [0034]: A warning is issued when the detected emitted luminous flux is too low).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann in view of Solomon (US 4,300,133).
As per claim 1, Allemann teaches all the claim limitations as in the consideration of claim 13 above since the components of claim 1 are the self-calibrating fire sensing device from claim 13.
Allemann does not disclose:
a controller configured to recalibrate a gain used by the second photodiode to detect the scatter level responsive to the detected LED emission level of the light.
However, in the same art of self-calibrating fire sensing, Solomon, col. 7 line 50-col. 8 line 4, teaches automatically adjusting the gain of the detector to provide the self-calibration.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for Allemann’s compensation for the aging LED to include adjusting the gain of the detector, as taught by Solomon. The motivation is to assist in maintaining proper working fire detection even with aging radiant sources and dust accumulation (Solomon, col. 7 line 50-col. 8 line 4). This automatic gain adjustment can be in combination of in place of Allemann’s adjusting the output of the transmitter LED and can provide additional benefit of reducing stress on the transmitter LED caused by higher output power on the LED.
As per claim 2 (dependent on claim 1), Allemann and Solomon further teaches:
wherein the first photodiode is on-axis with the transmitter LED (Allemann, fig. 4 and [0062]: The transmitter LED and photodiode detecting emitted luminous flux, may be on-axis as shown in figure 4).  
 As per claim 7 (dependent on claim 1), Allemann and Solomon further teaches:
wherein the second photodiode is located 120 degrees from the transmitter LED (Allemann, fig. 7 and [0067]: The photodiode for detecting scattered light may be at either 120 degrees or 60 degrees to the transmitter LED).
As per claim 12 (dependent on claim 11), Allemann does not disclose:
wherein the method includes recalibrating a gain used by the second photodiode to detect the scatter level responsive to the detected LED emission level of the light being less than the previously detected LED emission level.
However, Allemann in view of Solomon renders obvious these limitations as in the consideration of claim 1 above.
As per claim 18 (dependent on claim 17), Allemann does not disclose:
wherein the self-calibrating fire sensing device is configured to recalibrate a gain used by the second photodiode responsive to receiving the command.
However, Allemann in view of Solomon renders obvious these limitations as in the consideration of claim 1 above.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann and Solomon in view of Politze et al. (US 2007/0229824).
As per claim 3 (dependent on claim 1), Allemann and Solomon does not disclose:
wherein the self-calibrating fire sensing device includes a third photodiode on-axis with the second photodiode.
However, in the same art of fire sensing devices, Politze, fig. 3 and [0033], teaches that the fire sensing device can include an additional photodiode for detecting scattered light.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for Allemann and Solomon’s fire sensing device to include an additional photodiode detecting scattered light, as taught by Politze. The motivation is to include an arrangement of sensors to detect both forward and backward scattered signal (Politze, [0006]-[0007]). This provides the benefit of assisting in detecting different types of smoke.
As per claim 4 (dependent on claim 3), Allemann, Solomon, and Politze further teaches:
wherein the third photodiode is configured to detect an additional scatter level of the light (Politze, fig. 3 and [0006]-[0007]: The additional photodiode is arranged to detect different scattered level of the light).  
As per claim 5 (dependent on claim 3), Allemann, Solomon, and Politze further teaches:
wherein: the second photodiode is configured to detect a first type of smoke; and the third photodiode is configured to detect a second type of smoke (Politze, fig. 3 and [0006]-[0007]: The different arrangements for the photodiodes cause one to detect forward scattered signal and the other to detect backward scattered signal; this assists in detecting different kinds of smoke).  
As per claim 6 (dependent on claim 3), Allemann, Solomon, and Politze further teaches:
wherein the third photodiode is located 60 degrees from the transmitter LED (Politze, fig. 3 and [0006]-[0007]: As seen in the figure, the additional photodiode is arranged 60 degrees from the transmitter LED).
Claim(s) 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann in view of Politze.
As per claim 9 (dependent on claim 8), Allemann does not disclose:
wherein the method includes detecting, via a third photodiode, an additional scatter level of the light to detect different types of smoke than the second photodiode.
However, in the same art of fire sensing devices, Politze, fig. 3 and [0006]-[0007] and [0033], teaches that the fire sensing device can include an additional photodiode for detecting scattered light and the different photodiodes are for detecting different types of smoke.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for Allemann and Solomon’s fire sensing device to include an additional photodiode detecting scattered light to detect different types of smoke, as taught by Politze. The motivation is to include an arrangement of sensors to detect both forward and backward scattered signal since the forward scattered signal detection better detects different kinds of smoke that the backward scattered signal detection (Politze, [0006]-[0007]). This allows for a more robust system that can accurately detect different kinds of fires using the detection of different types of smoke.
As per claim 14, Allemann teaches the limitations of claim 13 and additional limitations are met by Allemann and Politze as in the consideration of claim 9 above. In this combination, the additional detected scatter level would also be communicated to the control unit for analysis.
As per claim 15 (dependent on claim 14), Allemann and Politze further teaches:
wherein the transmitter LED and the first photodiode are on a first axis and the second photodiode and the third photodiode are on a second axis, wherein the second axis is offset 60 degrees from the first axis (Politze, fig. 3  and [0033]: The two photodiodes are on different axes from each other with the transmitter LED; the axes are at 60 degrees and 120 degrees from the transmitter LED).  
As per claim 16 (dependent on claim 14), Allemann and Politze further teaches:
wherein the monitoring device is configured to: receive the detected additional scatter level of the light from the third photodiode; and compare the detected scatter level to the additional scatter level (Politze, [0008]-[0010]: The received scatter signal levels are compared for determining alarm situations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO 892 form are related to smoke detection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699